DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
1) “biasing member” in claim 9 is interpreted to be a compression spring as described in page 12, lines 7-17 in Applicant’s specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mercenari Uribe (US PG Pub. No. 2019/0160331, effectively fled Jun. 10, 2016)
Regarding claim 1, Mercenari Uribe teaches a climbing exercise apparatus (see Figs. 5-6 below), comprising: a) a frame (i.e., bar members including base frames 5,7,13, see Figs. 5-6 below); b) a pair of guide members 1 fixedly secured to said frame; c) a tubular member 18 movably supported by each said pair of guide members 1 (i.e., as shown in Figs. 5-6 below the tubular members 18 move up/down with pedals 19); d) a handlebar 46 coupled to each said tubular member 18 (i.e., handlebar 46 each coupled indirectly to tubular member 18 via 22, where when tubular member 18 moves, bar 22 moves vertically in combination) a handgrip assembly 45 movably secured to said handlebar 46 (where 45 is movable to flip the orientation of the handlebar 46), said handgrip assembly 45 movable about a canted axis (as shown in Figs. 5-6, the handgrip assembly 45 is angled about an angled/canted axis vertical to the ground); and f) a foot support 19 secured proximate to a lower distal end of each said tubular member 18.  

    PNG
    media_image1.png
    695
    362
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    681
    284
    media_image2.png
    Greyscale

Regarding claim 2, Mercenari Uribe teaches wherein said handlebar 46 includes a leg member 22 slidably received by said tubular member 18 (where when tubular member 18 moves, bar 22 moves vertically in combination), and further including a mounting stub 47 projecting from said leg member 22 defining a first axis perpendicular to a longitudinal axis of said leg member 22.  
Regarding claim 13, Mercenari Uribe teaches wherein said pair of guide members 1 comprise a left guide member and a right guide (see Figs. 5-6 above) member fixedly secured to said frame 5, said left guide member and said right guide member 1 extending generally vertically in spaced, parallel alignment with one another, and further including a transverse bracket 17 connected proximate to an upper distal end of said left guide member 1 and said right guide member 1, a plurality of rollers (i.e., rollers on the brackets located between each respective guide member 1 to allow the pedals 19 to move on the guide member 1, see Fig. 6) rotatably supported by said transverse bracket 17 providing lateral constraint to each said tubular member.  
Regarding claim 14, Mercenari Uribe teaches wherein said first guide member 1 and said second guide member are aligned side by side and extend generally vertically upward and forward (see Figs. 5-6 above, where the stationary guide members 1 are parallel to each other).  
Regarding claim 15, Mercenari Uribe teaches wherein said pair of guide members 1 comprise a first bracket 17 and a second bracket 17 (i.e., left and right roller brackets, see Figs. 5 and 6 above) fixedly secured to said frame, said first bracket 17 and said second bracket 17 vertically spaced from one another (i.e., vertically spaced when one bracket is higher than the other when pedal 19 is higher than the other pedal, see Figs. 5-6) and slidably supporting each said tubular member 1 aligned front to back and extending generally vertically upward and forward.  
Regarding claim 20, Mercenari Uribe teaches a climbing exercise apparatus (see Figs. 5-6 above), comprising: a) a frame (i.e., bar members including base frames 5,7,13, see Figs. 5-6 above); b) a pair of vertically oriented members 18 (i.e., as shown in Figs. 5-6 above the tubular members 18 move up/down with pedals 19) movably supported by said frame; c) an adjustable handlebar 46 coupled to each said pair of vertically oriented members (i.e., handlebar 46 each coupled indirectly to member 18 via 22, where when member 18 moves, bar 22 moves vertically in combination); d) a handgrip 45 (where handgrip 45 is movable to flip the orientation of the handlebar 46) movably secured to each said adjustable handlebar 46, each said handgrip 45 movable about a canted axis (as shown in Figs. 5-6, the handgrip assembly 45 is angled about an angled/canted axis vertical to the ground and rotatable about the canted axis); and e) a foot support 19 secured proximate to a lower distal end of each said pair of vertically oriented members 18.

Allowable Subject Matter
Claims 3-4, 6-9, 16-19, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, none of the prior art either alone or in combination teach or suggest all the limitations of the claim and more specifically reciting a stub boss fixedly secured to said mounting stub, wherein said stub boss includes an outwardly facing planar surface inclined rearward from a top edge to a bottom edge of said planar surface, said stub boss including a borehole perpendicular to said planar surface defining a second axis canted relative to said first axis.  
Claims 4 and 18-19 depend from claim 3 and is allowable for the same reasons claim 3 is allowable.

Regarding claim 6, none of the prior art either alone or in combination teach or suggest all the limitations of the claim and more specifically reciting wherein said handgrip assembly includes a handgrip support member rotatably secured to said handlebar, said handgrip support member including a support arm fixedly secured to a generally L-shaped bracket, said bracket enclosing a cavity.  
Claim 7-9 depends either directly or indirectly to claim 6 and are allowable for the same reasons claim 6 is allowable.

Regarding claim 16, none of the prior art either alone or in combination teach or suggest all the limitations of the claim and more specifically reciting a plurality of rollers linearly constraining each said tubular member, said plurality of rollers including a center roller disposed between said tubular members rotatably secured to a respective said first bracket and said second bracket.  
Claim 17 depends from claim 16 and is allowable for the same reasons claim 16 is allowable.

Regarding claim 21, none of the prior art either alone or in combination teach or suggest all the limitations of the claim and more specifically reciting wherein said handlebar includes a leg member slidably received by each said pair of vertically oriented members, and further including a mounting stub projecting from said leg member defining a first axis perpendicular to a longitudinal axis of said leg member, wherein said mounting stub includes an outwardly facing planar surface inclined rearward from a top edge to a bottom edge of said planar surface.
Claim 22 depends from claim 21 and is allowable for the same reasons claim 21 is allowable.

Response to Arguments
Applicant's arguments filed on 7/13/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of the response that Mercenari Uribe fails to explicitly teach that elements 45 are movably secured to handlebar 46 because no description of Fig. 5 or 6 is provided and that in Fig. 6, the exercise equipment is shown in a collapsed storage position, which suggests that elements was separated and re-assembled for storage purposes and not for changing the equipment to a contralateral configuration.  This is not persuasive because even absent explicit textual description from the specification, Figs. 5 and 6 indeed, as Applicant stated, suggest that the elements 45 are “movably secured to the handlebar” and the handgrip assembly (i.e., element 45) are movable about a canted axis (in an in-used position as shown in Fig. 5), as required by claim 1.  The Office interprets “movably secured” to mean that elements (i.e., handgrip assembly 45) can be moveable (i.e., both removable/attachable to bar 22, and movable in the same plane as bars 22 during use) and secured to handlebar 46 as shown in the collapsed position.  This further suggests, that since the elements 45 and handlebar 46 can be separated and reattached to bar 22, that similarly, in the “in-use position” the elements 45 and handlebars 46 can be have the same configuration shown in Fig. 6 (i.e., that the other parts of the device such as the legs, do not need to be completely collapsed in order for the handlebars 46 and elements 45 to be flipped to a different configuration).   With respect to Applicant’s arguments concerning changing from homolateral to contralateral configuration, the Office notes that the specific limitations are not found in the claims.
 Applicant next argues in the bottom of page 7 to page 8 of the response that Mercenari Uribe fails to teach or suggest that the handgrip assemblies 25 are movable about a canted axis.  As reasoned above, handgrip assemblies 25 are movable about canted axis (i.e., canted axis defining the angle at which the bars 22 are positioned shown in Fig. 5, when the assemblies 25 are rotatably flipped in a position similar to Fig. 6 without the rest of the device being collapsed).
With respect to claim 2, Applicant argues that Mercenari Uribe fails to teach or suggest the handlebars includes a leg member and mounting stub projecting outwardly from the leg member.  As reasoned above and as stated by Applicant in page 8 of the response, the Office interprets a threaded bolt/clamp to be a mounting stud that is perpendicular transverse to leg member 22 (and projecting outwardly from the leg member 22) in order to mount the handlebar 46 to the leg member 22.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784